DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an initial duty cycle determining module configured to”; “an adjustment coefficient determining module configured to”; “a target determining module configured to” and “an inputting module configured to” in claims 9, 17 respectively; “a peak current adjustment coefficient unit configured to”, “a duty cycle adjustment coefficient determining unit configured to” in claims 10, 18 respectively; “a target duty cycle interval determining module”, “a brightness adjustment module configured to” in claims 12, 20.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “an initial duty cycle determining module configured to”; “an adjustment coefficient determining module configured to”; “a target determining module configured to” and “an inputting module configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
As to claims 9, 17:  It recites limitation of “an initial duty cycle determining module configured to”; “an adjustment coefficient determining module configured to”; “a target determining module configured to” and “an inputting module configured to”, wherein the term of “module configured to” is a generic placeholder to perform a function. Therefore, the claims 9, 17 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
As to claims 10, 18:  It recites limitation of “a peak current adjustment coefficient unit configured to”, “a duty cycle adjustment coefficient determining unit configured to”, wherein the term of “module configured to” is a generic placeholder to perform a function. Therefore, the claims 9, 17 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
 As to claims 12 20:  It recites limitation of “a target duty cycle interval determining module”, “a brightness adjustment module configured to”, wherein the term of “module configured to” is a generic placeholder to perform a function. Therefore, the claims 9, 17 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	As to claims 10-16: Claims 10-16 are dependent claims of claim 9. Therefore, claims 10-16 are rejected with same rationale as claim 9.
	As to claims 18-20: Claims 18-20 are dependent claims of claim 17. Therefore, claims 18-20 are rejected with same rationale as claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG (CN 105632421 A).
As to claim 1: Zhang discloses a backlight brightness control method used in a display equipment, wherein the display equipment comprises a display panel and a backlight module providing backlight to the display panel, the backlight module comprises a plurality of backlight partitions, the display panel is configured to display images, the images comprise a plurality of partition images respectively corresponding to the plurality of backlight partitions one-to-one (Figs. 1-7, a backlight brightness control method used in a display equipment, wherein the display equipment comprises a display panel  and a backlight module providing backlight to the display panel, the backlight module comprises a plurality of backlight partitions, the display panel is configured to display images, the images comprise a plurality of partition images  respectively corresponding to the plurality of backlight partitions one-to-one; Abstract, ¶0006-0017), wherein the method comprises: 
obtaining an initial duty cycle of pulse width modulation waves of backlight sources in the backlight partitions corresponding to the partition images according to grayscale data of the partition images for any of the partition images (Figs. 1-7, obtaining an initial duty cycle of pulse width modulation waves of backlight sources in the backlight partitions corresponding to the partition images according to grayscale data of the partition images for any of the partition images; Abstract, ¶0006-0017); 
determining peak current adjustment coefficients and duty cycle adjustment coefficients of the pulse width modulation waves according to the initial duty cycle (Figs. 1-7, determining peak current adjustment coefficients and duty cycle adjustment coefficients of the pulse width modulation waves according to the initial duty cycle; Abstract, ¶0006-0017, 0041-0059), 
wherein the peak current adjustment coefficients are positively correlated to the initial duty cycle (Figs. 1-7, Abstract, ¶0006-0017, 0041-0059); 
determining a target peak current according to the peak current adjustment coefficients and a pre-obtained initial peak current of the backlight sources in the backlight partitions, and determining a target duty cycle according to the duty cycle adjustment coefficients and the initial duty cycle (Figs. 1-7, determining a target peak current according to the peak current adjustment coefficients and a pre-obtained initial peak current of the backlight sources in the backlight partitions, and determining a target duty cycle according to the duty cycle adjustment coefficients and the initial duty cycle; Abstract, ¶0006-0017, 0041-0059); and 
inputting the target peak current and the pulse width modulation waves having the target duty cycle to the backlight sources in the backlight partitions (Figs. 1-7, inputting the target peak current and the pulse width modulation waves having the target duty cycle to the backlight sources in the backlight partitions Abstract, ¶0006-0017, 0041-0062).  
As to claim 9: Zhang discloses a backlight brightness control device used in a display equipment, wherein the display equipment comprises a display panel and a backlight module providing backlight to the display panel, the backlight module comprises a plurality of backlight partitions, the display panel is configured to display images, the images comprise a plurality of partition images respectively corresponding to the plurality of backlight partitions one-to-one (Figs. 1-7, “a backlight brightness control device 701-702” used in a display equipment, wherein the display equipment comprises a display panel and a backlight module providing backlight to the display panel, the backlight module comprises a plurality of backlight partitions, the display panel is configured to display images, the images comprise a plurality of partition images respectively corresponding to the plurality of backlight partitions one-to-one; Abstract, ¶0006-0017, 0097-0106), wherein the device comprises: 
an initial duty cycle determining module configured to obtain an initial duty cycle of pulse width modulation waves of backlight sources in the backlight partitions corresponding to the partition images according to grayscale data of the partition images for any of the partition images (Figs. 1-7, “an initial duty cycle determining module 601” configured to obtain an initial duty cycle of pulse width modulation waves of backlight sources in the backlight partitions corresponding to the partition images according to grayscale data of the partition images for any of the partition images; Abstract, ¶0006-0017, 0041-0059, 0084-0086);
an adjustment coefficient determining module configured to determine peak current adjustment coefficients and duty cycle adjustment coefficients of the pulse width modulation waves according to the initial duty cycle, wherein the peak current adjustment coefficients are positively correlated to the initial duty cycle (Figs. 1-7, “an adjustment coefficient determining module 602” configured to determine peak current adjustment coefficients and duty cycle adjustment coefficients of the pulse width modulation waves according to the initial duty cycle, wherein the peak current adjustment coefficients are positively correlated to the initial duty cycle; Abstract, ¶0006-0017, 0041-0059, 0084-0086);
a target determining module configured to determine a target peak current according to the peak current adjustment coefficients and a pre-obtained initial peak current of the backlight sources in the backlight partitions and to determine a target duty cycle according to the duty cycle adjustment coefficients and the initial duty cycle (Figs. 1-7, “a target determining module 702” configured to determine a target peak current according to the peak current adjustment coefficients and a pre-obtained initial peak current of the backlight sources in the backlight partitions and to determine a target duty cycle according to the duty cycle adjustment coefficients and the initial duty cycle; Abstract, ¶0006-0017, 0041-0059, 0101-0110); and 
an inputting module configured to input the target peak current and the pulse width modulation waves having the target duty cycle to the backlight sources in the backlight partitions (Figs. 1-7, “an inputting module 701” configured to input the target peak current and the pulse width modulation waves having the target duty cycle to the backlight sources in the backlight partitions; Abstract, ¶0006-0017, 0041-0062, 0101-0110). 
As to claim 17: Zhang discloses a display equipment (Figs. 1-7, “a display equipment”; Abstract), comprising 
a backlight brightness control device, a display panel, and a backlight module providing backlight to the display panel, the backlight module comprises a plurality of backlight partitions, the display panel is configured to display images, the images comprise a plurality of partition images respectively corresponding to the plurality of backlight partitions one-to-one (Figs. 17, “a backlight brightness control device 701-702”, a display panel, and a backlight module providing backlight to the display panel, the backlight module comprises a plurality of backlight partitions, the display panel is configured to display images, the images comprise a plurality of partition images respectively corresponding to the plurality of backlight partitions one-to-one; Abstract, ¶0006-0017), wherein the device comprises: 
an initial duty cycle determining module configured to obtain an initial duty cycle of pulse width modulation waves of backlight sources in the backlight partitions corresponding to the partition images according to grayscale data of the partition images for any of the partition images (Figs. 1-7, “an initial duty cycle determining module 601” configured to obtain an initial duty cycle of pulse width modulation waves of backlight sources in the backlight partitions corresponding to the partition images according to grayscale data of the partition images for any of the partition images; Abstract, ¶0006-0017, 0041-0059, 0084-0086);
an adjustment coefficient determining module configured to determine peak current adjustment coefficients and duty cycle adjustment coefficients of the pulse width modulation waves according to the initial duty cycle, wherein the peak current adjustment coefficients are positively correlated to the initial duty cycle (Figs. 1-7, “an adjustment coefficient determining module 602” configured to determine peak current adjustment coefficients and duty cycle adjustment coefficients of the pulse width modulation waves according to the initial duty cycle, wherein the peak current adjustment coefficients are positively correlated to the initial duty cycle; Abstract, ¶0006-0017, 0041-0059, 0084-0086);
a target determining module configured to determine a target peak current according to the peak current adjustment coefficients and a pre-obtained initial peak current of the backlight sources in the backlight partitions and to determine a target duty cycle according to the duty cycle adjustment coefficients and the initial duty cycle (Figs. 1-7, “a target determining module 702” configured to determine a target peak current according to the peak current adjustment coefficients and a pre-obtained initial peak current of the backlight sources in the backlight partitions and to determine a target duty cycle according to the duty cycle adjustment coefficients and the initial duty cycle; Abstract, ¶0006-0017, 0041-0059, 0101-0110); and 
an inputting module configured to input the target peak current and the pulse width modulation waves having the target duty cycle to the backlight sources in the backlight partitions (Figs. 1-7, “an inputting module 701” configured to input the target peak current and the pulse width modulation waves having the target duty cycle to the backlight sources in the backlight partitions; Abstract, ¶0006-0017, 0041-0062, 0101-0110). 
As to claim 2: Zhang discloses determining the peak current adjustment coefficients and the duty cycle adjustment coefficients of the pulse width modulation waves according to the initial duty cycle comprises: 
determining the peak current adjustment coefficients according to the initial duty cycle; and using reciprocals of the peak current adjustment coefficients as the duty cycle adjustment coefficients of the pulse width modulation waves of the backlight sources in the backlight partitions (Figs. 1-7, determining the peak current adjustment coefficients according to the initial duty cycle; and using reciprocals of the peak current adjustment coefficients as the duty cycle adjustment coefficients of the pulse width modulation waves of the backlight sources in the backlight partitions; Abstract, ¶0006-0017, 0041-0062, 0079-0081).  
As to claims 10, 18: Zhang discloses the adjustment coefficient determining module comprises a peak current adjustment coefficient unit configured to determine the peak current adjustment coefficients according to the initial duty cycle; and a duty cycle adjustment coefficient determining unit configured to use reciprocals of the peak current adjustment coefficients as the duty cycle adjustment coefficients of the pulse width modulation waves of the backlight sources in the backlight partitions (Figs. 1-7, determining the peak current adjustment coefficients according to the initial duty cycle; and using reciprocals of the peak current adjustment coefficients as the duty cycle adjustment coefficients of the pulse width modulation waves of the backlight sources in the backlight partitions; Abstract, ¶0006-0017, 0041-0062, 0079-0081).  
As to claim 3: Zhang discloses determining the peak current adjustment coefficients according to the initial duty cycle comprises: 
using the peak current adjustment coefficients corresponding to the initial duty cycle falling within initial duty cycle intervals as the peak current adjustment coefficients of the backlight sources in the backlight partitions according to a corresponding relation between preset initial duty cycle intervals and the peak current adjustment coefficients (Figs. 1-7, using the peak current adjustment coefficients corresponding to the initial duty cycle falling within initial duty cycle intervals as the peak current adjustment coefficients of the backlight sources in the backlight partitions according to a corresponding relation between preset initial duty cycle intervals and the peak current adjustment coefficients; Abstract, ¶0006-0017, 0041-0062, wherein the duty cycle from 0% to 100% represents intervals).
As to claims 11, 19: Zhang discloses the peak current adjustment coefficient unit is specifically configured to use the peak current adjustment coefficients corresponding to the initial duty cycle falling within initial duty cycle intervals as the peak current adjustment coefficients of the backlight sources in the backlight partitions according to a corresponding relation between preset initial duty cycle intervals and the peak current adjustment coefficients (Figs. 1-7, using the peak current adjustment coefficients corresponding to the initial duty cycle falling within initial duty cycle intervals as the peak current adjustment coefficients of the backlight sources in the backlight partitions according to a corresponding relation between preset initial duty cycle intervals and the peak current adjustment coefficients; Abstract, ¶0006-0017, 0041-0062, wherein the duty cycle from 0% to 100% represents intervals).  
As to claim 4: Zhang discloses after inputting the target peak current and the pulse width modulation waves having the target duty cycle to the backlight sources in the backlight partitions further comprises: 
determining target duty cycle intervals according to the initial duty cycle intervals and the duty cycle adjustment coefficients; and realizing brightness adjustment of the backlight sources in the backlight partitions by adjusting a duty cycle of the pulse width modulation waves in the target duty cycle intervals (Figs. 1-7, determining target duty cycle intervals according to the initial duty cycle intervals and the duty cycle adjustment coefficients; and realizing brightness adjustment of the backlight sources in the backlight partitions by adjusting a duty cycle of the pulse width modulation waves in the target duty cycle intervals; Abstract, ¶0006-0017, 0041-0062).  
As to claim 12: Zhang discloses the backlight brightness control device further comprises: a target duty cycle interval determining module configured to determine target duty cycle intervals according to the initial duty cycle intervals and the duty cycle adjustment coefficients; and a brightness adjustment module configured to realize brightness adjustment of the backlight sources in the backlight partitions by adjusting a duty cycle of the pulse width modulation waves in the target duty cycle intervals (Figs. 1-7, determining target duty cycle intervals according to the initial duty cycle intervals and the duty cycle adjustment coefficients; and realizing brightness adjustment of the backlight sources in the backlight partitions by adjusting a duty cycle of the pulse width modulation waves in the target duty cycle intervals; Abstract, ¶0006-0017, 0041-0062).  
As to claim 20: Zhang discloses the device further comprises: a target duty cycle interval determining module configured to determine target duty cycle intervals according to the initial duty cycle intervals and the duty cycle adjustment coefficients; and a brightness adjustment module configured to realize brightness adjustment of the backlight sources in the backlight partitions by adjusting a duty cycle of the pulse width modulation waves in the target duty cycle intervals (Figs. 1-7, determining target duty cycle intervals according to the initial duty cycle intervals and the duty cycle adjustment coefficients; and realizing brightness adjustment of the backlight sources in the backlight partitions by adjusting a duty cycle of the pulse width modulation waves in the target duty cycle intervals; Abstract, ¶0006-0017, 0041-0062).  
As to claim 5: Zhang discloses determining the target duty cycle intervals according to the initial duty cycle intervals and the duty cycle adjustment coefficients comprises: 
determining a minimum endpoint value in the initial duty cycle intervals in which the initial duty cycle falls within; multiplying the minimum endpoint value by the duty cycle adjustment coefficients to obtain a minimum target endpoint value; and using intervals composed of the minimum target endpoint value and 100% as the target duty cycle intervals (Figs. 1-7, determining a minimum endpoint value in the initial duty cycle intervals in which the initial duty cycle falls within; multiplying the minimum endpoint value by the duty cycle adjustment coefficients to obtain a minimum target endpoint value; and using intervals composed of the minimum target endpoint value and 100% as the target duty cycle intervals; Abstract, ¶0006-0017, 0041-0062).
As to claim 13: Zhang discloses the target duty cycle interval determining module comprises: a minimum endpoint value determining unit configured to determine a minimum endpoint value in the initial duty cycle intervals in which the initial duty cycle falls within; a minimum target endpoint value determining unit configured to multiply the minimum endpoint value by the duty cycle adjustment coefficients to obtain a minimum target endpoint value; and a target duty cycle interval determining unit configured to use intervals composed of the minimum target endpoint value and 100% as the target duty cycle intervals (Figs. 1-7, determining a minimum endpoint value in the initial duty cycle intervals in which the initial duty cycle falls within; multiplying the minimum endpoint value by the duty cycle adjustment coefficients to obtain a minimum target endpoint value; and using intervals composed of the minimum target endpoint value and 100% as the target duty cycle intervals; Abstract, ¶0006-0017, 0041-0062).
As to claim 8: Zhang discloses determining the target peak current according to the peak current adjustment coefficients and the pre-obtained initial peak current of the backlight sources in the backlight partitions, and determining the target duty cycle according to the duty cycle adjustment coefficients and the initial duty cycle comprise: multiplying the initial peak current by the peak current adjustment coefficients to obtain the target peak current, and multiplying the initial duty cycle by the duty cycle adjustment coefficients to obtain the target duty cycle (Figs. 1-7, multiplying the initial peak current by the peak current adjustment coefficients to obtain the target peak current, and multiplying the initial duty cycle by the duty cycle adjustment coefficients to obtain the target duty cycle; Abstract, ¶0006-0017, 0041-0062, “the peak current of the backlight source of the backlight partition is adjusted 1.5 times current), and according to the peak current gain factor of the backlight source in the backlight partition regulating peak current of the backlight source in the backlight partitions the backlight partitions”).
As to claim 16: Zhang discloses the target determining module is specifically configured to multiply the initial peak current by the peak current adjustment coefficients to obtain the target peak current and to multiply the initial duty cycle by the duty cycle adjustment coefficients to obtain the target duty cycle (Figs. 1-7, multiplying the initial peak current by the peak current adjustment coefficients to obtain the target peak current, and multiplying the initial duty cycle by the duty cycle adjustment coefficients to obtain the target duty cycle; Abstract, ¶0006-0017, 0041-0062, “the peak current of the backlight source of the backlight partition is adjusted 1.5 times current), and according to the peak current gain factor of the backlight source in the backlight partition regulating peak current of the backlight source in the backlight partitions the backlight partitions”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (CN 105632421 A) as applied to claims 5, 13 above, and further in view of Lewis (US 2002/0005861 A1).
As to claims 6, 14: Zhang discloses the initial duty cycle intervals are respectively between [0% 100%], and correspondingly the peak current adjustment coefficients are respectively 0.5, 1.0, 1.5, 2.0; and the target duty cycle intervals are respectively [0% 100%] (Figs. 1-7, the initial duty cycle intervals are respectively 00, 01, 10, 11, and correspondingly the peak current adjustment coefficients are respectively 0.25, 0.5, 0.75, and 1; and the target duty cycle intervals are respectively between [0% 100%] Abstract, ¶0006-0017, 0041-0062, wherein the peak current coefficients 00, 01, 10, 11 corresponding to 0.25, 0.5, 0.75). 
Zhang does not expressly disclose the initial duty cycle intervals 00, 01, 10, 11 are respectively [0, 25%], (25%, 50%], (50%, 75%], and (75%, 100%], and correspondingly the peak current adjustment coefficients are respectively 0.25, 0.5, 0.75, and 1, and the target duty cycle intervals are respectively [0, 100%], (50%, 100%], (66.7%, 100%], and (75%, 100%]. However, Lewis teaches a method of controlling backlights and pulse width modulation can be used to control power of backlights, wherein an initial duty cycle intervals are respectively [0, 25%], (25%, 50%], (50%, 75%], and (75%, 100%] (Figs. 1-2, a method of controlling backlights and pulse width modulation can be used to control power of backlights, wherein an initial duty cycle intervals are respectively [0, 25%], (25%, 50%], (50%, 75%], and (75%, 100%]; Abstract, ¶0026-0030); and the target duty cycle intervals are respectively [0, 100%], (50%, 100%], (66.7%, 100%], and (75%, 100%] (Fig. 4, the target duty cycle intervals are respectively [0, 100%], (50%, 100%], (66.7%, 100%], and (75%, 100%]; ¶0044-0046). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to set the initial duty cycle intervals are respectively [0, 25%], (25%, 50%], (50%, 75%], and (75%, 100%] by selecting the duty cycle interval from 0% to 100%; and to set the target duty cycle intervals are respectively [0, 100%], (50%, 100%], (66.7%, 100%] from the duty cycle intervals by selecting the duty cycle interval from 0% to 100%, the results of selection is predictable that the initial duty cycle intervals are respectively [0, 25%], (25%, 50%], (50%, 75%], and (75%, 100%], and correspondingly the peak current adjustment coefficients are respectively 0.25, 0.5, 0.75, and 1, and the target duty cycle intervals are respectively [0, 100%], (50%, 100%], (66.7%, 100%], and (75%, 100%] as taught by Lewis. The motivation would have been in order to control of LED backlight using pulse width modulation (Lewis: ¶0002-0009).

Claim(s) 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (CN 105632421 A) as applied to claims 1, 9 above, and further in view of Chen et al  (US 2010/0283397 A1).
As to claim 7: Zhang does not expressly disclose performing a digital-to-analog conversion on the grayscale data of the partition images to obtain the initial duty cycle of the pulse width modulation waves of the backlight sources in the backlight partitions corresponding to the partition images. However, Chen teaches a method of backlight driving comprises performing a digital-to-analog conversion on the grayscale data of the image to obtain the initial duty cycle of the pulse width modulation waves of the backlight sources in the backlight partitions (Figs. 5, 9, a method of backlight driving comprises performing a digital-to-analog conversion on a grayscale data of an image to obtain an initial duty cycle of “pulse width modulation waves PWM1-PWMn” of backlight sources 520-532” in a backlight partitions; Abstract, ¶0004-0005, 0025-0034, wherein multiple channels of the backlight represents the backlight partitions). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang that obtaining the initial duty cycle of the pulse width modulation waves of the backlight sources in the backlight partitions corresponding to the partition images according to the grayscale data of the partition images comprises: performing a digital-to-analog conversion on the grayscale data of the partition images to obtain the initial duty cycle of the pulse width modulation waves of the backlight sources in the backlight partitions corresponding to the partition images as taught by Chen. The motivation would have been in order to uniformly control LEDs dominate in high performance LCD backlighting, a large array of individually-modulated LEDs is increasingly finding new applications in dynamic LCD backlighting and LED display (Chen: ¶0004).
As to claim 15: Zhang does not expressly disclose the initial duty cycle determining module is specifically configured to perform a digital-to-analog conversion on the grayscale data of the partition images to obtain the initial duty cycle of the pulse width modulation waves of the backlight sources in the backlight partitions corresponding to the partition images. However, Chen teaches a method of backlight driving comprises performing a digital-to-analog conversion on the grayscale data of the image to obtain the initial duty cycle of the pulse width modulation waves of the backlight sources in the backlight partitions (Figs. 5, 9, a method of backlight driving comprises performing a digital-to-analog conversion on a grayscale data of an image to obtain an initial duty cycle of “pulse width modulation waves PWM1-PWMn” of backlight sources 520-532” in a backlight partitions; Abstract, ¶0004-0005, 0025-0034, wherein multiple channels of the backlight represents the backlight partitions). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to have the initial duty cycle determining module including a digital-to-analog convertor, such that the initial duty cycle determining module is specifically configured to perform a digital-to-analog conversion on the grayscale data of the partition images to obtain the initial duty cycle of the pulse width modulation waves of the backlight sources in the backlight partitions corresponding to the partition images as taught by Chen. The motivation would have been in order to uniformly control LEDs dominate in high performance LCD backlighting, a large array of individually-modulated LEDs is increasingly finding new applications in dynamic LCD backlighting and LED display (Chen: ¶0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al (US 2021/0217370 A1) teaches a method for controlling backlight of a display device, a backlight controller for a display device, and a display device. The method includes: identifying a light emission luminance of each backlight partition in a backlight module according to display luminances of the plurality of display partitions; when the plurality of backlight partitions include two adjacent backlight partitions and an absolute value of a difference between the light emission luminance of the two adjacent backlight partitions is greater than a target threshold, adjusting the light emission luminance of at least one of the two adjacent backlight partitions such that the absolute value of the difference between the light emission luminances of the two adjacent backlight partitions is decreased; and after the luminance is adjusted, controlling light-emitting of each backlight partition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693